                 Case 3:21-cv-05453-RSM Document 8 Filed 09/07/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8    JOSEPH TYLER LITTLEFIELD,

 9                              Plaintiff,                 CASE NO. 3:21-cv-05453-RSM-BAT

10           v.                                            ORDER OF DISMISSAL

11    THOMAS FITHIAN, et al.,

12                              Defendant.

13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     Plaintiff’s complaint is DISMISSED without prejudice for failure to state a claim

19   on which relief may be granted under 28 U.S.C. § 1915A and 1915(e)(2)(B)(ii).

20          (3)     The Clerk is directed to send copies of this Order to Plaintiff and to Judge

21   Tsuchida.

22   //

23   //




     ORDER OF DISMISSAL - 1
             Case 3:21-cv-05453-RSM Document 8 Filed 09/07/21 Page 2 of 2




 1         DATED this 7th day of September, 2021.

 2

 3

 4                                           A
                                             RICARDO S. MARTINEZ
 5                                           CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
